DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on July 18, 2022 has been entered.  Claim(s) 7 and 12 has/have been canceled and claim(s) 24-27 has/have been added.  Therefore, claim(s) 1-6, 8-11 and 13-27 remain(s) pending in the application with claims 16-20 withdrawn from consideration.  

Claim Objections
Claim(s) 1-6, 8-11, 13-15, 21-22, 23-27  is/are objected to because of the following informalities:  
With respect to claim 1, “directly disposed on a same layer” should read “directly disposed on a same layer as the first gate electrode”.  Claims 2-6, 8-10, 21, 23-26 which either directly or indirectly depend from claim 1 and which inherit issue of claim 1 are objected to for similar reasons. 
With respect to claim 11, “the semiconductor” recited in line 13 of the claim should read “the semiconductor layer” in order for the claim language to be consistent.  Claims 13-15, 22 and 27 which either directly or indirectly depend from claim 11 and which inherit issue of claim 11 are objected to for similar reasons. 
  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24-25 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 24 (1) and 25 (24), as currently presented the claims require that the first protruding portion increases an area of the first semiconductor layer and that the second protruding portion increases an area of the lower electrode of the storage capacitor.  However, it is unclear as to relative to what the recited increase in the area of the first semiconductor layer or the lower electrode is being considered.  While the specification discusses that the first protruding portions may “increase an area where a semiconductor layer below and a conductive layer above are connected, or where a conductive layer below and a conductive layer above are connected” thereby decreasing contact resistance (¶[0092] of the specification as published), the specification is silent about the first protruding portion increasing an area of the first semiconductor layer or the second protruding portion increasing an area of the lower electrode of the storage capacitor.  Specifically, while the specification discloses that the first semiconductor layer and the lower electrode formed on the first and second protruding portions, respectively, have a surface area, it is not clear as to relative to what the areas of the semiconductor layer or the lower electrode are increased.  For the purpose of the examination it will be assumed that the semiconductor layer and the lower electrode formed on the first and second protruding portions have a surface area. 
With respect to claim 27 (11), as currently presented the claim requires that “the first gate electrode” be “electrically shorted to the storage capacitor”.  To begin with there is insufficient antecedent basis for “the first gate electrode” recited in the claim.  Moreover, the term “electrically shorted” suggests, based on the ordinary meaning of the term in the art, that there is an unintended path with no or very low electrical impedance provided between the gate electrode and storage capacitor.  While the specification discusses that a gate electrode of, for example transistor T1 in Figs. 2A-2B  or T3 in Fig. 4, is electrically connected to a storage capacitor, it is unclear what is covered by the term “electrically shorted”.  For the purpose of the examination it will be assumed that the gate electrode of the thin-film transistor is electrically connected to the storage capacitor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 2018/0277614, hereinafter “Ono”).
Regarding claim 11, Ono teaches in Fig. 4 (shown below) and related text a display apparatus, comprising: 
a substrate (402, Fig. 4 and ¶[0049]); 
a thin-film transistor (28, Fig. 4 and ¶[0037]) on the substrate, the thin-film transistor including a semiconductor layer (424 Fig. 4 and ¶[0052]) and a gate electrode (Gate2, Fig. 4 and ¶[0052]); 
a storage capacitor (Cst, Fig. 4 and ¶[0038]) on the substrate; 
an organic interlayer insulating layer (432, Fig. 4 and ¶¶[0055] and [0067]) covering the gate electrode and the storage capacitor (Fig. 4);  
a conductive layer (SD2, Fig. 4 and ¶[0055]) on the interlayer insulating layer; 
a contact hole (CNT2, Fig. 4) penetrating through the organic interlayer insulating layer and exposing the semiconductor layer (424, Fig. 4 and ¶[0052]) or one electrode (426, Fig. 4 and ¶[0053]) of the storage capacitor (Cst, Fig. 4); and 
a protruding portion (416, Fig. 4 and ¶[0051]) between the substrate and the organic interlayer insulating layer, the protruding portion corresponding to the contact hole (Fig. 4), and  
	a buffer layer (422, Fig. 4 and ¶[0051) disposed between the semiconductor layer (424, Fig. 4) and the protruding portion (416, Fig. 4), wherein
	a thickness of the protruding portion (416, Fig. 4) is greater than a thickness of the buffer layer (422, Fig. 4) and wherein a top portion of the organic interlayer insulating layer (432, Fig. 4) is flat.


    PNG
    media_image1.png
    527
    745
    media_image1.png
    Greyscale

	
	Regarding claim 15 (11), Ono teaches wherein the protruding portion includes a metal (¶[0051]). 
	Regarding claim 27 (11), Ono teaches wherein the gate electrode is electrically shorted (connected) to the storage capacitor (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0338252, hereinafter “Lee `252”) in view of Lee et al. (US 2016/0204180, hereinafter “Lee `180”).
Regarding claim 1, Lee teaches in Fig. 21 (shown below) and related text display apparatus, comprising: 
a substrate (11, Fig. 21 and ¶[0047]); 
a first thin-film transistor (13a, 14 and 151, Fig. 21 and ¶[0049]) including a first semiconductor layer (13a, Fig. 21 and ¶[0049]) on the substrate, and a first gate electrode (151, Fig. 21 and ¶[0049]) on the first semiconductor layer, the first gate electrode being insulated from the first semiconductor layer by a first gate insulating layer (14, Fig. 21 and ¶[0049]); 
an interlayer insulating layer (16, Fig. 21 and ¶[0049]) covering the first gate electrode; 
a first conductive layer (172, Fig. 21 and ¶[0049]) on the interlayer insulating layer; 
a first contact hole (i.e. contact hole to 133, Fig. 21 and ¶[0049]) exposing a top portion of the first semiconductor layer (13a, Fig. 21) by penetrating through the interlayer insulating layer (16, Fig. 21) and the first gate insulating layer (14, Fig. 21); 
a first protruding portion (111, Fig. 21 and ¶[0049]) protruding from a top surface of the substrate between the substrate and the first semiconductor layer (Fig. 21), the first protruding portion corresponding to the first contact hole (Fig. 21), 
a storage capacitor (Cst1, Fig. 21 and ¶[0051]) including a lower electrode (153, Fig. 21 and ¶[0091]) spaced apart from the first gate electrode (151, Fig. 21) and directly on a same layer (i.e. both 151 and 153 are directly on layer 14, Fig. 21), and upper electrode (202, Fig. 21 and ¶[0091]) overlapping the lower electrode, the upper electrode being insulated from the lower electrode by a second gate insulating layer (16, Fig. 21 and ¶[0049]); and 
a second protruding portion (113, Fig. 21 and ¶[0066]) protruding from the top surface of the substrate between the substrate and the lower electrode of the storage capacitor, the second protruding portion corresponding to the storage capacitor (Fig. 21);
wherein the first conductive layer contacts the first semiconductor layer through the first contact hole (Fig. 21), and
the top portion of the interlayer insulating layer is flat (Fig. 21).


    PNG
    media_image2.png
    258
    678
    media_image2.png
    Greyscale


Lee `252, however, does not explicitly teach wherein the interlayer insulating layer is an organic interlayer insulation layer. 
	Lee `180, in a similar field of endeavor, teaches that interlayer insulating layer (160, Fig. 2 and ¶¶[0078]-[0079]), similar to that disclosed by Lee `252, can be formed from either organic or inorganic materials (¶[0079]) depending on specific design requirements.
Thus, since the prior art discloses all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the interlayer insulating layer disclosed by Lee `252 from an organic material as disclosed by Lee`180, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (in re Leshin, 125, USPQ 416).
Regarding claim 2 (1), the combined teaching of Lee `252 and Lee `180 further discloses: 
a second contact hole (Lee `252, contact hole to lower electrode 153, of capacitor Cst1, Fig. 21) exposing a top portion of the lower electrode by penetrating through the organic interlayer insulating layer (Lee `252, 16b, Fig. 21) and the second gate insulating layer (Lee `252, 16a, Fig. 21); 
a second conductive layer (Lee `252, 172’, Fig. 21 and ¶[0049]) on the organic interlayer insulating layer, the second conductive layer contacting the lower electrode through the second contact hole (Lee `252, Fig. 21), wherein the second protruding portion (Lee `252, 113, Fig. 21) corresponds to the second contact hole (Lee `252, Fig. 21).
Regarding claim 4 (2), the combined teaching of Lee `252 and Lee `180 further discloses a second thin-film transistor (Lee `252, TFT2 that includes 153, 16, 191, 201 and 203, Fig. 21 and ¶[0051]) overlapping the storage capacitor (Fig. 21).
Regarding claim 6 (1), the combined teaching of Lee `252 and Lee `180 discloses wherein the first protruding portion includes a metal (Lee `252, 111, Fig. 21 and ¶[0049]).
Regarding claim 8 (1), the combined teaching of Lee `252 and Lee `180 discloses wherein the organic interlayer insulating layer includes a photosensitive organic layer (Lee `180, ¶¶[0078]-[0079]).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee `252 and Lee `180  as applied to claim(s) 1, and further in view of Du et al. (US 2018/0005007, hereinafter “Du”, previously cited) and Kim et al. (US 2014/0184973, hereinafter “Kim”, previously cited).
Regarding claims 5 (1),  the combined teaching of Lee `252 and Lee `180 was discussed above in the rejections of claim 1.  Lee `252 and Lee `180, however, do not explicitly teach that the first protruding portion, includes an organic material, and a shape of the top surface of the first protruding portion is curved.
To begin with, forming the first protruding portion disclosed in the display apparatus disclosed by the combined teaching of Lee `252 and Lee `180, from an organic material, such that the shape of the top surface of the protruding portion is curved is well-known in the art as evidenced by Du and Kim.  Specifically, Du, in a similar field of endeavor teaches, for example, in Fig. 27 and related text that the protruding portion similar to that disclosed by Lee `252 and Lee `180, can be formed from metal or organic material (¶[0204]) and Kim teaches, for example, in Fig. 9 and related text, that a shape of the top surface of a protruding portion (e.g. 225, Fig. 9 and ¶[0189]) similar to that disclosed by Lee `252 and Lee `180, can be curved in order to meet specific design requirements for a display apparatus. 
Thus, since the prior art discloses all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the first protruding portion disclosed by the combined teaching of Lee `252 and Lee `180, to include the organic material as disclosed by Du, and to shape the top surface of the first protruding portion such that it is curved as disclosed by Kim, in order to meet specific design requirements for the display apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (in re Leshin, 125, USPQ 416) and a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee `252 and Lee `180 as applied to claim 1 above, and further in view of Lee (US 2018/0151654, hereinafter “Lee `654”, previously cited).
Regarding claim 9 (1), the combined teaching Lee `252 and Lee `180, was discussed above in the rejection of claim 1.  Lee `252 and Lee `180, however, do not explicitly teach the display apparatus further comprises a buffer layer on the substrate, wherein the first protruding portion is between the buffer layer and the first semiconductor layer.  
Lee `654, in a similar field of endeavor, teaches proving a buffer layer (211, Fig. 2 and ¶[0056]) on a substrate (210, Fig. 2 and ¶[0056]), wherein the first protruding portion (250, Fig. 2 and ¶[0057]) is between the buffer layer and a first semiconductor layer (222, Fig. 2 and ¶[0063]) in order to prevent impurities of the substrate from diffusing to other layers formed thereon.
Thus, since the prior art teaches all of the claimed elements, and such elements would continue to operate in the same manner and/or perform the same function, combining prior art elements according to known methods to yield predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the buffer layer disclosed by Lee on the substrate disclosed by the combined teaching of Lee `252 and Lee `180, so that the first protruding portion is between the buffer layer and the first semiconductor layer in order to prevent impurities of the substrate from diffusing to other layers formed thereon.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee `252 and Lee `180, as applied to claim 1 above, and further in view of Yang et al. (US 2019/0123069, hereinafter “Yang”, previously cited).
Regarding claim 10 (1), the combined teaching of Lee `252 and Lee `180 was discussed above in the rejection of claim 1 and includes a teaching of the substrate being made from plastic, flexible material or thin film (¶[0047]).  Lee `252 and Lee `180, however, do not explicitly teach that the substrate includes a first resin layer, a first barrier layer, a second resin layer, and a second barrier layer, which are stacked sequentially, the first and second resin layers include an organic material, andAtty. Docket No.: 302/1750_00 - 45 –the first and second barrier layers include an inorganic material.  
Yang, in a similar field of endeavor, teaches a display apparatus that includes a flexible multi-layer substrate having a laminated structure of organic and inorganic material layers (¶[0083]) as one possible substrate structure that can be used in order to meet specific design requirements (¶¶[0083]-[0084]).
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner and/or perform the same function, combining prior art elements according to known methods to yield predictable results  would have been obvious to a person having ordinary skill in the art to which the invention pertains before the effective filing date of the claimed, and as such, it would have been obvious to use the multi-layer substrate disclosed by Yang, that includes a first resin layer, a first barrier layer, a second resin layer, and a second barrier layer, which are stacked sequentially on each other, the first and second resin layers include an organic material, andAtty. Docket No.: 302/1750_00 - 45 –the first and second barrier layers include an inorganic material, in the display apparatus disclosed by the combined teaching of Lee `252 and Lee `180 in order to meet specific design requirements for the display apparatus.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim(s) 11 above, and further in view of Lee et al. (US 2016/0204180, hereinafter “Lee `180”).
Regarding claim 13 (11), teaching of Ono was discussed above in the rejection of claim 11 and includes a teaching of the interlayer insulating layer being made of an organic material.  While Ono does not explicitly teach that the organic interlayer insulating layer includes a photosensitive organic material, forming the organic interlayer insulating layer form a photosensitive organic material would have been within capabilities of one of ordinary skill in the art in order to allow for selective removal of the organic interlayer insulating layer during the process used for forming the display apparatus disclosed by Ono as evidenced by Lee `180 (¶[0078]). 
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner and/or perform the same function, combining prior art elements according to known methods to yield predictable results  would have been obvious to a person having ordinary skill in the art to which the invention pertains before the effective filing date of the claimed, and as such, it would have been obvious to use a photosensitive organic material as disclosed by Lee `180 in as the organic interlayer insulating layer disclosed by Ono in order to allow for selective removal of the organic interlayer insulating layer when forming the display apparatus disclosed by Ono.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim(s) 11 above, and further in view of Du et al. (US 2018/0005007, hereinafter “Du”, previously cited).
Regarding claim 14 (11),  teaching of Ono was discussed above in the rejections of claim 11 and includes wherein a shape of the top surface of the protruding portion (416, Fig. 4) is curved.  Ono, however, do not explicitly teach that the protruding portion includes an organic material.  Nonetheless, forming the protruding portion disclosed by Ono from an organic material instead of metal is well known in the art as evidenced by Du.  Specifically, Du, in a similar field of endeavor teaches, for example, in Fig. 27 and related text that metal and organic material are equivalent materials in the art for forming protruding portion (¶[0204]). 
Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute organic material for metal when forming the protruding portion.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee `252 and Lee `180, as applied to claim 1 above, and further in view of Ono et al. (US 2018/0277614, hereinafter “Ono”).
Regarding claim 21, the combined teaching of Lee `252 and Lee `180 was discussed above in the rejection of claim 1.  Lee `252 and Lee `180, however, do not explicitly teach that the first protruding portion form the top surface of the substrate is greater than a thickness of the first gate insulating layer.  
Ono, in a similar field of endeavor, teaches in Fig. 4 and related text a display apparatus similar to that disclosed by Lee `252 and Lee `180 that includes a protruding portion (416, Fig. 4 and ¶[0051]) the height of which from the top surface of the substrate is greater than a thickness of a first gate insulating layer (428, Fig. 4 and ¶[0051]) in order to improve performance of the transistor overlying the protruding portion (¶[0051]). 
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner and/or perform the same function, it   would have been obvious to a person having ordinary skill in the art to which the invention pertains before the effective filing date of the claimed to include the protruding portion with the height from the top surface of the substrate that is greater than a thickness of the gate insulating layer as disclosed by Ono, in the display apparatus disclosed by Lee `252 and Lee `180 in order to improve performance of the transistor overlying the protruding portion.

Claim(s) 1-2, 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lius et al. (US 2018/0062105, hereinafter “Lius”, previously cited) in view of Arai et al. (US 2008/0149731, hereinafter, “Arai”, previously cited).
Regarding claim 1, Lius teaches in Fig. 9 (shown below) and related text display apparatus, comprising: 
a substrate (901, Fig. 9 and ¶[0100]); 
a first thin-film transistor (Fig. 9 and ¶[0101]) including a first semiconductor layer (909, Fig. 9 and ¶[0101]) on the substrate, and a first gate electrode (G1, Fig. 9 and ¶[0102]) on the first semiconductor layer, the first gate electrode being insulated from the first semiconductor layer by a first gate insulating layer (908, Fig. 9 and ¶[0102]); 
an interlayer insulating layer (914, Fig. 9 and ¶[0104]) covering the first gate electrode; 
a first conductive layer (942, Fig. 9 and ¶[0104]) on the interlayer insulating layer; 
a first contact hole (i.e. contact hole to S/D2, Fig. 9) exposing a top portion of the first semiconductor layer by penetrating through the interlayer insulating layer and the first gate insulating layer; 
a first protruding portion (905, Fig. 9 and ¶[0100]) protruding from a top surface of the substrate between the substrate and the first semiconductor layer (Fig. 7), the first protruding portion corresponding to the first contact hole, 
a storage capacitor (C11, Fig. 9 and ¶[0103]) including a lower electrode (G2, Fig. 9 and ¶[0103]) spaced apart from the first gate electrode on directly on a same layer as the first gate electrode (i.e. both G1 and G2 are directly on layer 908, Fig. 9),  and upper electrode (AM7, Fig. 9 and ¶[0103]) overlapping the lower electrode, the upper electrode being insulated from the lower electrode by a second gate insulating layer (912, Fig. 9 and ¶[0103]); and 
a second protruding portion (906, Fig. 9 and ¶[0100]) protruding from the top surface of the substrate between the substrate and the lower electrode of the storage capacitor, the second protruding portion corresponding to the storage capacitor (Fig. 9);
wherein the first conductive layer (942, Fig. 9) contacts the first semiconductor layer (909, Fig. 9) through the first contact hole (Fig. 9), and 
a top portion of the interlayer insulating layer is flat (914, Fig. 9).


    PNG
    media_image3.png
    447
    662
    media_image3.png
    Greyscale


	
Lius, however, does not explicitly teach wherein the interlayer insulating layer is an organic interlayer insulation layer. 
	Arai, in a similar field of endeavor, teaches that interlayer insulating layer (30a, Fig. 4A and ¶[0100]), similar to that disclosed by Lius, can be formed from either organic or inorganic materials (¶[0101]) depending on specific design requirements.
Thus, since the prior art discloses all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the interlayer insulating layer disclosed by Lius from an organic material as disclosed by Arai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (in re Leshin, 125, USPQ 416).
Regarding claim 2 (1), the combined teaching of Lius and Arai further discloses: 
a second contact hole (Lius, contact hole to lower electrode G2, of capacitor C11, Fig. 9) exposing a top portion of the lower electrode by penetrating through the organic interlayer insulating layer (Lius, 914, Fig. 9) and the second gate insulating layer (Lius, 912, Fig. 9); 
a second conductive layer (Lius, 944 Fig. 9 and ¶[0104]) on the organic interlayer insulating layer (914, Fig. 9), the second conductive layer contacting the lower electrode (G2, Fig. 9) through the second contact hole (Lius, Fig. 9), wherein the second protruding portion (Lius, 906, Fig. 9) corresponds to the second contact hole (Lius, Fig. 9).
Regarding claim 4 (2), the combined teaching of Lius and Arai further discloses a second thin-film transistor (Lius, TFT2 that includes 910, G2 and 908, Fig. 9 and ¶[0102]) overlapping the storage capacitor (Fig. 9).
Regarding claim 26, the combined teaching of Lius and Arai discloses wherein the second protruding portion (906, Fig. 9) does not overlap with the upper electrode (AM7, Fig. 9) of the storage capacitor (C11, Fig. 9). 

Claim(s) 11, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (US 2011/0147757, hereinafter “Kim `757”) in view of Kim et al. (US 2017/0062538, hereinafter “Kim `538”).
Regarding claim 11, Kim `757 teaches in Fig. 5 (shown below) and related text a display apparatus, comprising: 
a substrate (100, Fig. 5 and ¶[0031]); 
a thin-film transistor (TFT, Fig. 5 and ¶[0032]) on the substrate, the thin-film transistor including a semiconductor layer (130 Fig. 5 and ¶[0032]) and a gate electrode (150, Fig. 5 and ¶[0039]); 
a storage capacitor (Cst, Fig. 5 and ¶[0031]) on the substrate; 
an organic interlayer insulating layer (140, Fig. 4 and ¶[0042]) covering the gate electrode and the storage capacitor (Fig. 5);  
a conductive layer (154, Fig. 5 and ¶[0041]) on the interlayer insulating layer; 
a contact hole (i.e. an opening to drain region 132b, Fig. 5) penetrating through the organic interlayer insulating layer (140, Fig. 5) and exposing the semiconductor layer (132b, Fig. 5 and ¶[0034]); and 
a protruding portion (113, Fig. 5 and ¶[0066]) between the substrate and the organic interlayer insulating layer, the protruding portion corresponding to the contact hole (Fig. 5), and  
a buffer layer (110, Fig. 5 and ¶[0032]) disposed between the semiconductor layer (130, Fig. 5) and the protruding portion (113, Fig. 5), wherein
a thickness of the protruding portion (113, Fig. 5) is greater than a thickness of the buffer layer (110, Fig. 5).


    PNG
    media_image4.png
    316
    504
    media_image4.png
    Greyscale


While Kim `757 does not explicitly teach that a top portion of the organic interlayer insulating layer is flat, forming a top portion of the organic interlayer film to have a flat top portion is a well-known in the art as evidenced by Kim `538.  Specifically, Kim `538 teaches in Figs. 3F and 5 that an interlayer insulating layer with a flat top portion (Fig. 3F) and with a top portion similar to that disclosed by Kim `757 (Fig. 5) are alternatives that can be used depending on specific design requirements.
	Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner and/or perform the same function, it   would have been obvious to a person having ordinary skill in the art to which the invention pertains before the effective filing date of the claimed to form the organic interlayer insulating layer disclosed by Kim `757 with a top portion that is flat as doing so would amount to selecting a known alternative in order to meet specific design requirements.
Regarding claim 15 (11), the combined teaching of Kim `757 and Kim `538 discloses wherein the protruding portion includes a metal (¶[0067]). 
Regarding claim 22 (11), the combined teaching of Kim `757 and Kim `538 disclosed that the first protruding portion from the top surface of the substrate is greater than a total thickness of the semiconductor layer and the gate electrode (Fig. 5).  

Allowable Subject Matter
Claims 3 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objections noted above .
The following is/are an examiner’s statement for indicating allowable subject matter:
Regarding claim 3, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display apparatus recited in claim(s), particularly characterized by an upper electrode that includes a storage opening with the second contact hole disposed inside the storage opening in plan view in combination with all other elements of display apparatus recited in the claim(s).  The closes prior art of record to Lee `252 and Lee `180, as well as, Lius and Arai fails to teach the above noted limitations in combination with all other elements of the claim.
Regarding claim 23, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display apparatus recited in claim(s), particularly characterized by semiconductor layer of a thin-film transistor that comprises a first region overlapping with a first protruding portion protruding from a top surface of a substrate between the substrate and the first semiconductor layer and a second region non-overlapping with the protruding portion such that the top surface of the first protruding portion is higher than a top surface of the second region of the semiconductor layer, in combination with all other elements of display apparatus recited in the claim(s).  The closes prior art of record to Lee `252 and Lee `180, as well as, Lius and Arai fails to teach the above noted limitations in combination with all other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/6/2022